Case 3:20-cv-00672-DPJ-FKB Document1 Filed 10/20/20 Page 1 of 5

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI 4
FILED
IN THE UNITED STATES DISTICT COURT OCT 20 2020
SOUTHERN DISTRICT OF MISSISSIPPI ——
NORTHERN DIVISION OY DEPUTY
CYNTHIA SHIRLEY PLAINTIFF
VS. cause No.4: Atv “72-DRTCER
LARRY S. SMITH and K-3 RESOURCES LP DEFENDANTS
COMPLAINT

(Jury trial is hereby requested)

 

COMES NOW, Plaintiff, Cynthia Shirley, and files this her Complaint
against the Defendants, Larry S. Smith and K-3 Resources, LP, and will show the
following facts unto the court, to-wit:

1. That Cynthia Shirley is an adult resident citizen of Madison County,

Mississippi.

2. That based upon information and belief the Defendant, Larry S.
Smith, is an adult resident citizen of Texas. As a non-resident
motorist, process may be served upon this Defendant by serving
with private process or via certify mail at his address, 2199 St Hwy
49, Jefferson, TX 75657.

3. That based upon information and belief the Defendant, K-3
Resource LP, is a foreign corporation with its principal place of
business in Texas and may be served with process via its service of
process agent Karlis Ercums III, at 850 County Rd, Alvin, Texas

75511, pursuant to the Federal Rules of Civil Procedure.
Case 3:20-cv-00672-DPJ-FKB Document1 Filed 10/20/20 Page 2 of 5

 

JURISDICTION AND VENUE

 

4. Pursuant to 28 U.S.C. § 1332, the above-entitled action is a civil
action for damages over which this Court has original jurisdiction by
reason of the complete diversity of citizenship between the properly
joined parties and the matter, in controversy being in excess of the
sum or value of $75,000.00, exclusive of interest and costs, as
evidenced from the allegation contained in this complaint.

5. Venue is proper in this Court as the incident complained of herein

occurred in Rankin County, Mississippi.

 

FACTS

 

6. That on or about April 9, 2019, the Plaintiff, was travelling east on
I-20 in Rankin County, Mississippi, going to work.

7. At the aforesaid date and place, Defendant, Larry S. Smith, driving
for K-3 Resources LP was travelling east on I-20 in Rankin County,
Mississippi, collided with Plaintiff's vehicle from the rear.

8. Plaintiff's vehicle, due to the collusion from the rear, was forced off
I-20 to the right hand side causing a frontal impact into a tree on
the side of I-20.

9. Due to the impact, Plaintiff became unconscious and was taken to

the hospital for both temporary and severe injuries to her body to
Case 3:20-cv-00672-DPJ-FKB Document1 Filed 10/20/20 Page 3 of5

which she had to seek medical treatment and cause a Joss of

income.

 

CLAIMS FOR RELIEF

 

10.

That the Defendant, at said time, date and place of said collision,

was guilty of negligent and/or grossly negligent acts and/or

omissions which were the direct and/or proximate cause and/or

result of the said accident, resulting in injuries and damages to the

Plaintiff, in one or more of the following ways, to-wit:

a.

Failure to keep Defendant’s vehicle under safe, reasonable
and proper control,

Failure to keep vehicle at a safe, reasonable and proper
distance,

Failure to maintain a due and proper look out ahead in the
direction in which he was driving;

Failure to bring his vehicle under control and to stop the
same when there was sufficient time and distance for him to
do so before striking Plaintiff's vehicle from the rear end;
Failure to do all other reasonable acts necessary to prevent
said accident from occurring, and,

By other acts and omissions to be revealed during the
course and scope of discovery of this civil action and to be

shown at the trial of this cause.
Case 3:20-cv-00672-DPJ-FKB Document1 Filed 10/20/20 Page 4of5

 

DAMAGES

 

11.

12.

13.

14.

Plaintiff repeats and re-alleges, as if fully set forth herein, each and
every allegation contained in the above paragraphs and further
alleges.

That by reason of and as a direct and proximate cause and/or
result of the aforesaid negligence of the said Defendants, the said
Plaintiff was struck with such great force and impact that it caused
Plaintiff severe injuries to her body and physical and mental stress,
worry and anxiety.

Also, that by reason of and as a direct and proximate cause and/or
result of the aforesaid negligence of said Defendants, Plaintiff
sustained, without limitation, severe, temporary and permanent
physical injury, severe injuries to her neck, fracture of sternum,
shoulder, back and other parts of her body; she also suffered
headaches, physical and mental stress, and past, present and
future physical, emotional and mental pain, anguish and suffering,
and, these injuries are both temporary in nature, all of which she is
entitled to recover for.

That as a further direct and proximate cause and/or result of said
collision, Plaintiff was injured to such an extent that it was
necessary for her to incur and she will continue to incur in the

future, doctor bills, hospital bills, prescription drug bills, and other
Case 3:20-cv-00672-DPJ-FKB Document1 Filed 10/20/20 Page 5 of 5

incidental bills and expenses associated to her said injuries, all of
which, she is entitled to recover for.

WHEREFORE, Plaintiff demands judgment of and from the above-named
Defendants, jointly and severally for both actual/compensatory damages in the
amount of $250,000.00 to reasonably compensate Plaintiff for her injuries and
damages, together with pre-judgment and post-judgment interest, and all costs
of Court.

Respectfully submitted,

Cynthia Shirley

By: Pan \ (NW) Ai

DANIEL D. WARE, Her Attorney

Daniel D. Ware, MSB#10,847
WARE LAW FIRM, PLLC
216 1% Avenue NE

Magee, Mississippi 39111
Telephone: (601) 439-7079
Facsimile: (601) 439-7063
dware@warelawfirm.com
